Title: To George Washington from Colonel Moses Hazen, 17 November 1778
From: Hazen, Moses
To: Washington, George


  
    Sir
    Hartford [Conn.] 17th Novr 1778
  
  Should the Intelligance from Canada which your Excellency may Shortly receive through General Bayley, and our own Situation in this quarter be Such as Should induce you to order a winter’s expedition to the Northward, Leggen’s and mittens must be provided for the Troops Distined for that Service, which I have heretofore 
    
    
    
    observed may be provided in a very little time, and even after the expedition Should be fixed upon—It However may not be amiss to acquaint your Excellency that there is in the hands of Major John Bagelo Commissary of Cloathing at this place, about five Thousand yards of blue Strouds, the Property of the Public, This course thick cloath is the most Suitable for Leggen’s and of the very kind that is used in Canada for that purpose—Strouds is also used occasionly by the Northern Indian’s for Blanketts & mittens—and application has been made by Some officer’s at this place for these Strouds to be cut up into Blanketts for the Troops that are here in Camp five Thousand yards of Strouds will make four thousand pr Leggen’s of the best kind and by far the Cheapest of any thing that can be procured in America.
I therefore beg leave to Recommend the Preservation of that Cloath, untill your Excellency may have it in your Power to Determine whether it will be wanted for the Purposes here in mentioned or not—Major Bagelo I am Told; will write to your Excellency on the Subject of its being cut up into Blankits; and will wait your orders with respect there of.
Taking or Distroying the enemys fleet on Lake Champlain, or Blocking them up at St John’s by Taking Possession of Island oise and Throwing a Boom aCross that narrow River—or otherwise the Taking Possession of all the uper part of Canada, by a winters Campaign are objets of So much Importance that I am persuaded they will [not] escape your Excellencys attention. I Have the Honr to be Your Excellencys most Devoted and most obedt Humle Servant

  Moses Hazen

